


110 HRES 1014 EH: Providing for consideration of the bill

U.S. House of Representatives
2008-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1014
		In the House of Representatives, U.
		  S.,
		
			March 5, 2008
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 1424) to amend section 712 of the Employee Retirement Income Security Act
		  of 1974, section 2705 of the Public Health Service Act, and section 9812 of the
		  Internal Revenue Code of 1986 to require equity in the provision of mental
		  health and substance-related disorder benefits under group health
		  plans.
	
	
		That upon the adoption of this
			 resolution it shall be in order to consider in the House the bill (H.R. 1424)
			 to amend section 712 of the Employee Retirement Income Security Act of 1974,
			 section 2705 of the Public Health Service Act, and section 9812 of the Internal
			 Revenue Code of 1986 to require equity in the provision of mental health and
			 substance-related disorder benefits under group health plans. The bill shall be
			 considered as read. All points of order against consideration of the bill are
			 waived except those arising under clause 9 or 10 of rule XXI. In lieu of the
			 amendments recommended by the Committees on Energy and Commerce, Ways and
			 Means, and Education and Labor, the amendment in the nature of a substitute
			 printed in the report of the Committee on Rules accompanying this resolution
			 shall be considered as adopted. All points of order against provisions of the
			 bill, as amended, are waived. The previous question shall be considered as
			 ordered on the bill, as amended, to final passage without intervening motion
			 except: (1) two hours of debate equally divided among and controlled by the
			 chairman and ranking minority member of the Committee on Energy and Commerce,
			 the chairman and ranking minority member of the Committee on Ways and Means,
			 and the chairman and ranking minority member of the Committee on Education and
			 Labor; and (2) one motion to recommit with or without instructions.
		2.In
			 the engrossment of H.R. 1424, the Clerk shall—
			(1)add the text of
			 H.R. 493, as passed by the House, as new matter at the end of H.R. 1424;
			(2)conform the title
			 of H.R. 1424 to reflect the addition of the text of H.R. 493 to the
			 engrossment;
			(3)assign appropriate
			 designations to provisions within the engrossment; and
			(4)conform provisions
			 for short titles within the engrossment.
			3.During
			 consideration of H.R. 1424 pursuant to this resolution, notwithstanding the
			 operation of the previous question, the Chair may postpone further
			 consideration of the bill to such time as may be designated by the
			 Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
